DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1–3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,187,776 (patented 06 March 2007) (“Bachmann”).
Claim 1 is drawn to “a speaker device.” The following table illustrates the correspondence between the claimed speaker device and the Bachmann reference.
Claim 1
The Bachmann Reference
“1. A speaker device in which
The Bachmann reference describes several planar loudspeaker embodiments, including speaker 19. Bachmann at col. 4 ll. 34–61, col. 5 ll. 7–17, FIG.3.
“a vibration device is brought into contact with one flat surface of a diaphragm, the speaker device being configured to emit vibrations transmitted through the vibration device from the diaphragm as sound, the speaker device comprising:
“[[the]] a diaphragm;
“[[the]] a vibration device;
Speaker 19 includes a driver (including magnet 6, voice coil 7, crimps 9, 10) connected to the flat surface of a soundboard 2, which functions as a diaphragm. Id. Together, the driver vibrates and, due to the connection between the driver and soundboard 2, soundboard 2 radiates sound based on the vibrations. Id.
“a frame body directly provided in contact with 
Bachmann’s speaker 19 similarly includes a frame body 3 connected to soundboard 2, or diaphragm, via surrounding panel support 4. Id. Since panel support 4 is simply an extension of body 3, body 3 is directly in contact with soundboard 2. Id.
“an elastic body provided facing [[the]] a flat surface of [[the]] said diaphragm with [[the]] said frame body and [[the]] said vibration device being interposed therebetween,
Bachmann’s speaker 19 includes a damping structure formed by the combination of damping board 14 and bridge 20. Id. Bachmann describes bridge 20 as a disk spring—i.e., an elastic structure. Id. The dampening structure faces the rear, flat surface of soundboard 2. Id. Moreover, frame 3 and the driver are situated between the dampening structure and soundboard 2. Id.
“wherein [[the]] said frame body being provided with a gap interposed between [[the]] said frame body and an outer circumference of [[the]] said vibration device,
Frame 3 is spaced from the driver, creating a gap between the two. Id.
“[[the]] said elastic body being positioned across [[the]] said frame body and [[the]] said vibration device, and fastened to [[the]] said frame body and [[the]] said vibration device, and
Bachmann’s elastic damping structure (14, 20) is similarly positioned across the top of frame 3 and the driver. Id. The elastic damping structure is fastened also to frame 3 and the driver by rigid connections 8. Id.
“[[the]] said frame body, [[the]] said vibration device, and [[the]] said elastic body are integrated with each other, and
Similarly, Bachmann’s frame 3, driver (6, 7, 9, 10) and damping structure (14, 20) are integrated through rigid connections. Id.
“said vibration device having a single drive shaft that generates a simple sound source, and an end portion of said single drive shaft being brought into contact with said flat surface of said diaphragm so that an urging force is generated in an axial direction of said drive shaft when said vibration device is in operation.”
Bachmann’s loudspeaker includes voice coil 7 that corresponds to the claimed single drive shaft. Bachmann at col. 1 ll. 20–38, col. 4 ll. 34–56, FIGs.1, 3. Voice coil 7 extends from magnet system 6 as a single cylinder, or drive shaft. Id. One end is formed flat in order to couple with soundboard 2. Id. Voice coil 7 vibrates in an axial direction to energize soundboard 2. Id. Moreover, soundboard 2 is clamped at its edges to create multiple resonances. Id. In this way, one of ordinary skill would have reasonably understood that voice coil 7 acts as a simple sound source, imparting a pistonic vibration mode in soundboard 2 while resonant edge effects create a secondary distributed vibration mode. See id.

Table 1
For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein all surfaces facing away from said flat surface on a side of said diaphragm on said vibration device and said frame body are fastened to [[the]] said elastic body.”
The Bachmann reference similarly describes fastening, by a rigid connection 8, vibration device (6, 7, 9, 10) and frame 3 to elastic body (14, 20). Bachmann at col. 4 ll. 34–61, col. 5 ll. 7–17, FIGs.3, 4. For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein [[the]] said outer circumference of [[the]] said vibration device is in a substantially cylindrical shape,
“[[the]] said inner circumference of [[the]] said frame body on a side of [[the]] said vibration device is in a substantially tubular shape facing a shape of [[the]] said outer circumference of the vibration device,
“[[a]] said drive shaft of [[the]] said vibration device [[is]] being disposed in a center of [[the]] said vibration device, and
“a gap in a radial direction between [[the]] said inner circumference of [[the]] said frame body and [[the]] said outer circumference of [[the]] said vibration device is constant entirely in a circumferential direction.”
Bachmann’s speaker 19 is described generally as an annular, round device. Bachmann describes rear cover 20 as a disk spring. Bachmann at col. 4 ll. 34–61, col. 5 ll. 7–17, FIG.3. Disks are conventionally understood as being round. Accordingly, rear cover 20 and the frame 3 that it covers are annular. See id. Moreover, Bachmann describes voice coil 7 as fitting in an annular air gap of magnet 8, indicating that magnet 8 is an annular device. Id. Based on these findings, magnet 8 is cylindrical like the claimed vibration device. Id. Frame 3 is tubular like the claimed frame body. Id. Voice coil 7 is disposed in a center of magnet 8, like the claimed drive shaft. Id. Moreover, Bachmann’s cross-section of speaker 19 depicts the gap between magnet 8 and frame 3 along a plane parallel to rear cover 20 as being constant around the circumference of magnet 8 and frame 3. Id. For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“wherein [[the]] said speaker device includes another vibration member in contact with [[the]] said diaphragm.”
Bachmann likewise describes including “at least one” driver, or vibration members, in contact with soundboard 2, which corresponds to the claimed diaphragm. Bachmann at Abs., col. 1 ll. 10–16. This description contemplates including a second driver in connection with soundboard 2. See id. For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Claim 6 depends on claim 1 and further requires the following:
“wherein “all surfaces facing away from a flat surface of said diaphragm on said vibration device and said frame body are adhered to and fastened to [[the]] said elastic body,
“[[the]] said outer circumference of [[the]] said vibration device is in a substantially cylindrical shape,
“[[the]] said inner circumference of [[the]] said frame body on [[the]] said side of [[the]] said vibration device is in a substantially tubular shape facing a shape of the outer circumference of the vibration device,
“said drive shaft of [[the]] said vibration device [[is]] being disposed in a center of [[the]] said vibration device, and
“[[the]] said gap in a radial direction between [[the]] said inner circumference of [[the]] said frame body and [[the]] with outer circumference of the vibration device is constant entirely in a circumferential direction
“
The Bachmann reference similarly describes fastening, by a rigid connection 8, vibration device (6, 7, 9, 10) frame 3 to elastic body (14, 20). Bachmann at col. 4 ll. 34–61, col. 5 ll. 7–17, FIG.3.
Bachmann’s speaker 19 is described generally as an annular, round device. Bachmann at col. 4 ll. 34–61, col. 5 ll. 7–17, FIG.3. Bachmann describes rear cover 20 as a disk spring. Id. Disks are conventionally understood as being round. Accordingly, rear cover 20 and the frame 3 that it covers are annular. Id. Moreover, Bachmann describes voice coil 7 as fitting in an annular air gap of magnet 8, indicating that magnet 8 is an annular device. Id. Based on these findings, magnet 8 is cylindrical like the claimed vibration device. Id. Frame 3 is tubular like the claimed frame body. Id. Voice coil 7 is disposed in a center of magnet 8, like the claimed drive shaft. Id. Moreover, Bachmann’s cross-section of speaker 19 depicts the gap between magnet 8 and frame 3 along a plane parallel to rear cover 20 as being constant around the circumference of magnet 8 and frame 3. Id.
Bachmann describes a voice coil 7 that corresponds to the claimed drive shaft. Id. It contacts the flat surface of soundboard 2, which corresponds to the claimed diaphragm. Id. This contact causes voice coil 7 is generate an axial force along the longitudinal axis of voice coil 7. Id. For the foregoing reasons, the Bachmann reference anticipates all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Bachmann and US Patent 4,191,863 (patented 04 March 1980) (“Matsuda”).
Claim 7 depends on claim 1 and further requires the following:
“wherein the elastic body is made of rubber.”
Bachmann describes a bridge (18, 20) that clamps to the back side of sounding board 2 to support the board and to provide a desired amount of damping and resonance to Bachmann’s loudspeaker. Bachmann at col. 2 ll. 10–32, FIG.3. The Matsuda reference teaches and suggests laminating a brace 66, which provides a similar function as Bachmann’s bridge 20, with rubber to control the resonance frequency of the brace/bridge. Matsuda at col. 4 ll. 31–36, FIGs.3, 4. Accordingly, it would have been obvious for one of ordinary skill in the art the time of filing to have modified Bachmann’s bridge (18, 20) to be made, at least partially, of rubber. For the foregoing reasons, the combination of Bachmann and Matsuda makes obvious all limitations of the claim.
Summary
Claims 1–3, 5 and 6 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Additional Citations
The following table lists additional references that are relevant to the claimed and disclosed invention. The listed references are not being relied on in this Office action.
Citation
Relevance
US Patent 6,956,957
Teaches adding suspension between frame and panel exciter.
US Patent 4,098,370
Panel vibration using a drive shaft.

Table 2
Response to Applicant’s Arguments
Applicant’s Reply (22 March 2022) substantively amended the claims. Accordingly, this Office action has updated the art rejections. Moreover, Applicant’s Reply at 5–7 includes comments relevant to the updated rejections. Applicant opines that the Bachmann reference does not anticipate “a frame body directly provided in contact with the diaphragm so as to surround the vibration device.” According to Applicant, Bachmann does not anticipate the quoted limitation because Bachmann’s frame 3 includes a panel support 4, which is a shear-resistant articulated joint. Applicant comments that the joint makes frame 3 less rigid than the structure defined by claim 1. Regardless of whether this is true, it is not clear how the claim excludes the presence of panel support 4. While the claim requires a direct connection between a frame body and a diaphragm, Bachmann’s frame 3 and panel support 4 reasonably appear as a unit. Frame 3 provides a bulk material while panel support 4 acts as the portion of frame 3 configured specifically to secure a connection between frame 3 and soundboard 2.
Applicant comments that voice coil 7 does not anticipate the claimed drive shaft. The updated rejection illustrates in detail the correspondence between voice coil 7 and the claimed drive shaft. Applicant’s opinion does not draw out with any particularity what aspect of the drive shaft is not taught or suggested by Bachmann.
Moreover, Applicant comments that damping board 14 is rigid and does not correspond to the claimed elastic body. Damping board 14 is just one element corresponding to the claimed elastic body. The rejection demonstrates a correspondence between the claimed elastic body and Bachmann’s bridge structure, which is formed by the combination of a disk spring (18, 20) and damping board 14. Damping board 14 being rigid is not relevant since the bridge formed in part by board 14 is formed primarily by an elastic device, such as a disk spring. See Bachmann at col. 2 ll. 13–32, col. 5 ll. 7–29, FIGs.3, 4. For the foregoing reasons, Applicant has not demonstrated any error in the Office action, and all the rejections will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

6/2/2022